Citation Nr: 1417237	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-22 726	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from February 1979 to February 1985, including a period of ACDUTRA from March 1979 to July 1979,

These matters comes before the Board of Veterans' Appeals (BVA or Board) on merged appeals from a March 2011 Rating Decision (ischemic heart disease) and an August 2010 Rating Decision (hearing loss) issued by the Department of Veterans Affairs (VA) Regional Office (RO) Muskogee, Oklahoma.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in, and a copy of the hearing transcript is of record.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by no worse than Level II hearing impairment in each ear. 

2.  Ischemic heart disease was not present in service or until many years thereafter, and is not otherwise related to active service.

CONCLUSIONS OF LAW

1.. The criteria for an initial compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2013).

2.  The criteria for the establishment of service connection for ischemic heart disease, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Duty to Notify

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Regarding the Veteran's claim for service connection for ischemic heart disease, the Veteran was provided with a notification letter in June 2010 that fully addressed all notice elements and was sent prior to the March 2011 RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

With regard to the claim for a higher initial rating for bilateral hearing loss, as the August 2010 rating decision on appeal granted service connection, that claim is now substantiated.  Thus, the filing of a notice of disagreement as to the initial evaluation assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, the Veteran's appeal as to the initial evaluation triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  In this respect, a July 2011 SOC set forth the relevant criteria for evaluating hearing impairment.  The Veteran received Dingess notice in a June 2010 letter.

Duty to assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  Regarding the Veteran's claim for ischemic heart disease, the Board acknowledges the Veteran's assertion that he was exposed to Agent Orange when he went to Fort Chaffee, Arkansas, for summer training camps.  However, the RO obtained the Veteran's Army National Guard records and there was no indication that the Veteran went to Fort Chaffee.  The RO thus sent a VCAA notice letter in September 2010 asking the Veteran to tell the RO when, where, and how he was exposed to herbicides, and to submit any evidence that would substantiate his claim.  Having received no response, the RO issued a March 2011 formal finding of a lack of information required to verify exposure to herbicides.  Thus, the duty to assist the Veteran in obtaining his service records has been discharged.
Regarding the VA's duty to provide an examination, the Board first notes that the Veteran was scheduled for a VA audiology examination in August 2012.  The Veteran failed without explanation to report for examination.  When a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record; see 38 C.F.R. § 3.655(a).  Further, the Veteran testified at his January 2013 Board hearing that he believes his hearing has stayed the same since his last audiological evaluation.  This demonstrates that the Veteran is not prejudiced in not receiving a more recent evaluation for his hearing loss claim.
The Veteran has not been afforded a VA examination in connection with his ischemic heart disease claim.  Generally, in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration, including (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no competent or credible evidence suggesting that an event, injury, or disease occurred in service.  Therefore, a VA examination is not necessary for disposition of the claim. 

Next, the Veteran was afforded the opportunity to testify before the Board in January 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ began the hearing by identifying the issues before the Board.  In addition, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the undersigned suggested the Veteran submit any records verifying the Veteran's training in Fort Chaffee, Arkansas.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
II.  Analysis

Compensable rating for hearing loss

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2013). 

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code (DC) 6100. 

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86 (b) (2013).

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A June 2010 audiological evaluation revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
50
65
70
LEFT
30
50
65
75

The average decibel loss was 53.8 in the right ear and 55 in the left ear.  Speech recognition scores were 88 percent in the right ear and 90 percent in the left ear.  This translates to Level II hearing impairment for each ear under Table VI.  Level II hearing impairment in both ears warrants a noncompensable or 0 percent rating under the applicable criteria.  38 C.F.R. 4.85, DC 6100 (2013).  Accordingly, an increased schedular rating is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2013), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. 

The Board finds that the rating criteria contemplate the Veteran's bilateral hearing loss disability.  The Veteran's hearing loss disability is manifested a loss of hearing acuity and the rating criteria are based on such a loss of hearing acuity.  38 C.F.R. 
§ 4.85.  It was noted at the June 2010 evaluation that the Veteran has trouble hearing normal conversational speech, especially when background noise is present or when people are not facing him when talking.  These manifestations are contemplated in the rating criteria.  His disability is not so unusual and does not require frequent periods of hospitalization or cause marked interference with employment.  The rating criteria are, therefore, adequate to evaluate the Veteran's disabilities, and referral for consideration of extraschedular rating is not warranted.

If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. 
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, nor does the evidence demonstrate, that the Veteran was unemployable as a result of his hearing loss disability.  Thus, further consideration of entitlement to a TDIU due to his service-connected hearing loss disability is not warranted.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and it is therefore denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not helpful to the Veteran.  See Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Service connection, ischemic heart disease including as due to Agent Orange exposure

The Veteran contends that he was exposed to Agent Orange in service that caused or contributed to his post service diagnosis of, and treatment for, ischemic heart disease.  In his September 2010 claim, he asserts he was exposed to Agent Orange while at summer training camp at Fort Chaffee, Arkansas.  At the Veteran's January 2013 Board hearing, he testified he trained in Fort Chaffee on two occasions for two-week periods.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  To make these determinations, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In this case, no notations of ischemic heart disease or any characteristic manifestations thereof were noted in the Veteran's STRs.  There is also is no evidence that cardiovascular disease was manifested until many years following the Veteran's departure from service and no showing of continuity of symptomatology since the Veteran's service.  

Veterans who served in Vietnam are presumed to have been exposed to Agent Orange and entitled to service connection for ischemic heart disease on a presumptive basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran has never claimed to have served in Vietnam.

With regard to the Veteran's National Guard service, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. at 415, 419 (1998). 

ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, U.S.C.A., or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2011).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year and, in most cases, an initial period of six months for basic training.  It also includes periods of activation for a given stated limited program or operation. 

Presumptive periods do not generally apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307 and 3.309 (presumption of service incurrence for certain diseases first manifested after separation) for the periods of ACDUTRA or INACDUTRA is not appropriate.  See also 38 C.F.R. § 3.307(a)(6)(iii).

The Board finds that the Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure.  The Veteran has given a vague description of service at Fort Chaffee during 2 week summer camps in the 1980s, without specific dates or other details.  There is no reasonable basis for confirming this service as noted in the March 2011 memorandum.  Moreover, the usage of Agent Orange was reportedly in the 1960s, more than 12 years prior to the Veteran's reported service at Fort Chaffee.  There is no presumption of exposure in the years after the herbicide was used and no actual exposure identified.  Under the circumstances, there is no indication of an event, injury or disease that occurred in service.

Finally, service connection is not warranted on a direct basis.  The record demonstrates that the Veteran was diagnosed with acute coronary syndrome in July 2010.  However, the Veteran's records supply no evidence establishing an in-service event, injury, or disease pertinent to heart disease.  His STRs do not mention symptoms related to heart disease or any similar ailments.  Accordingly, he is not entitled to service connection on a direct basis. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

In summary, the evidence does not establish that the Veteran's ischemic heart disease was incurred or aggravated during his military service.  The preponderance of the evidence is against service connection for this disability on a direct or presumptive basis.  As such, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.

Service connection for ischemic heart disease is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


